UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

In re: Chapter 7 Bankruptcy

BRUCE FARLOW, Case No: 8:18-bk-06677-MGW

Debtor.

 

JOHN D. GENTIS, SHALIMAR MHP, LLC,
a Florida limited liability company, and GFB
PARTNERS, LLLP, a Florida limited liability
limited partnership,

Plaintiffs,
v. Adversary Proceeding No.:
8:18-AP-00575-MGW
BRUCE L. FARLOW,

Defendant.
/

 

WRIT OF GARNISHMENT

To the United States Marshal for the Middle District of Florida:

O1036547-1
YOU ARE COMMANDED to summon the Garnishee, Bank of America Corporation,
whose address is: CT Corporation System as Registered Agent of Bank of America
Corporation, 1200 S. Pine Island Road, Plantation, Florida 33324, to serve an answer to this
Writ within twenty (20) days after service on the Garnishee, exclusive of the day of service, and
to file the original with the Clerk of this Court stating whether the Garnishee is indebted to
Judgment Debtor, Shalimar MHP, LLC at the time of the answer or was indebted at the time
of service of the Writ, or at any time between such times, and in what sum and what tangible and
intangible property of the Judgment Debtor, the Garnishee is in possession or control of at time
of the answer or had at the time of service of this Writ, indebted to the Judgment Debtor The
amount set in Debtor’s motion is for the principal sum of $8,544.49 plus prejudgment interests in

the amount of $1,981.07 and costs in the amount of $1,254.25, for a total of $1 1,779.81.
C ft
Dated | 2 iS

Sheryl L. Loesch
As Clerk of the Court

 

01036547-1 2
